Exhibit 10.15

Antigenics Consent Agreement

Dated as of February 28, 2007

GENERAL ELECTRIC CAPITAL CORPORATION

83 Wooster Heights Road

Fifth Floor

Danbury, CT 06810

 

  Re: (a) Sublease Agreement dated July 16, 2002, by and between Antigenics,
Inc., a Massachusetts corporation, as sublandlord (“Sublandlord”), and GTC
Biotherapeutics, Inc., a Massachusetts corporation, as subtenant (“Tenant”), as
amended by First Amendment to Sublease dated March 16, 2004 (as so amended and
as affected by that that certain Consent to Sublease dated as of July 18, 2002,
among Sublandlord, Tenant and NDNE 9/90 Corporate Center LLC, the “Sublease”),
pertaining to certain premises located at 175 Crossing Boulevard, Framingham,
Massachusetts (the “Premises”); and

(b) Antigenics Leasehold Lease dated July 19, 2002, by and between Sublandlord
and Tenant, as amended by First Amendment to Leasehold Lease dated as of March
16, 2004 (as so amended, the “Leasehold Lease”, and, together with the Sublease,
the “Leases”).

Ladies and Gentlemen:

The Tenant has informed the Sublandlord that General Electric Capital
Corporation (the “Financier”), has extended a lease, loan and/or other credit
facilities (as the same may be hereafter amended, modified or replaced,
collectively, the “Financing”) to the Tenant, and that the Tenant has agreed to
obtain this Antigenics Consent Agreement from the Sublandlord. The Sublandlord
understands that in connection with the Financing, the Tenant and the Financier
have entered into a lease, security agreement and/or similar agreements (the
“Financing Agreements”) whereby, among other things, the Tenant has granted to
the Financier a security interest in all of the Tenant’s tangible and intangible
personal property other than the Tenant’s intellectual property (the
“Collateral”), and the Financier shall have ownership of, a first lien on or
other paramount rights to the equipment and other property described in the
Financing Agreements (together with the Collateral, the “Personal Property”),
subject only to the Tenant’s rights therein as provided in the Financing
Agreements. The Personal Property, as defined herein, shall not include, without
limitation, any security deposit delivered to the Sublandlord as security for
the Tenant’s obligations under the Leases, any fixtures or equipment owned by
the Landlord or the Sublandlord which constitutes a part of the Property or any
Property systems such as heating, ventilation, air-conditioning, plumbing,
mechanical, electrical, or other equipment that is so affixed or related to the
real estate that it constitutes real property.

Sublandlord hereby certifies and confirms to and agrees with the Financier and
the Tenant as follows:

1. The Sublandlord hereby consents to the Tenant’s grant to the Financier of a
security interest in the Personal Property, to the extent that the interest of
the Financier in the Personal Property constitutes a security interest under
applicable law, and subordinates to the Financier any and all liens and all
rights which the Sublandlord now has or may hereafter acquire in the Personal
Property related to the Financing, whether by contract or otherwise, and agrees
that the Personal Property is and shall remain personal property of the Tenant
or the Financier, as applicable, at all times while the Financing remains
outstanding.



--------------------------------------------------------------------------------

2. Subject to the rights of Tenant, the Sublandlord at all times during the term
of the Leases consents to the entry by Financier and its agents and
representatives onto the Premises to inspect, remove or dispose of the Personal
Property, provided, that, during such period of entry, Financier shall pay to
Sublandlord any basic rent and additional rent due under the Sublease pro-rated
on a per diem basis determined on a 30-day month if Tenant is in default of its
obligations to pay such amounts to Sublandlord, and shall provide and retain
liability and property insurance coverage, electricity and heat to the extent
required by the Sublease if Tenant is in default of its obligations under the
Sublease to provide any of such items, and such amounts paid by Financier to
Sublandlord shall exclude any rent adjustments, indemnity payments or similar
amounts for which the Tenant remains liable under the Leases for default,
holdover status or other similar charges. In no event, however, shall the
Financier (or any of its agents, contractors or employees) conduct a public or
private sale of such Personal Property on the Premises, provided that nothing
set forth herein shall restrict prospective buyers accompanying a representative
of Financier to the Premises to appraise the Personal Property for potential
purchase on the condition that not more than one prospective buyer accompany the
Financier at any one time. In the event the Sublease shall be terminated for the
Tenant’s default or otherwise, Sublandlord shall, either before or after such
termination, give the Financier notice of such termination, and the Financier or
its representatives shall have the right to enter onto the Premises for the
purposes provided in the first sentence of this paragraph 2 for a period not
exceeding twenty (20) days after receipt of such notice, provided the Financier
and its agents and representatives are insured, and provided that for the period
that the Financier occupies the Premises, the Financier shall shall pay to
Sublandlord any basic rent and additional rent due under the Sublease pro-rated
on a per diem basis determined on a 30-day month if Tenant is in default of its
obligations to pay such amounts to Sublandlord, and shall provide and retain
liability and property insurance coverage, electricity and heat to the extent
required by the Sublease if Tenant is in default of its obligations under the
Sublease to provide any of such items, and such amounts paid by Financier to
Sublandlord shall exclude any rent adjustments, indemnity payments or similar
amounts for which the Tenant remains liable under the Leases for default,
holdover status or other similar charges. The Financier hereby agrees that in
the event that any of the Personal Property remains in the Premises after the
termination of the Sublease, subject to Financier’s rights herein to enter the
Premises as aforesaid, at the Sublandlord’s option, the Personal Property may
thereafter be removed and retained or disposed of by the Sublandlord subject to
the Financier’s lien.

3. In the event that the Financier shall enter or remove any or all of the
Personal Property from the Premises, the Financier shall repair any damage to
the Premises resulting from Financier’s entry onto the Premises or removal of
the Personal Property. The Financier shall indemnify and hold harmless
Sublandlord from and against all loss, cost, liability and expense, including
reasonable attorneys’ fees, resulting from actions of the Financier or its
representatives in connection with its or their entry onto the Premises or the
Financier’s removal of the Personal Property therefrom. Nothing set forth herein
shall require the Financier to indemnify or hold Sublandlord harmless for any
loss, cost, liability or expense arising out of or resulting from the
Sublandlord’s intentional misconduct or gross negligence. Any authorized entry
by the Financier will be conducted in a manner that will not unreasonably
disrupt the activities of any of the tenants or occupants of the Property of
which the Premises is a part.

4. No action by Financier pursuant to this Antigenics Consent Agreement shall be
deemed to be an assumption by Financier of any obligation under the Leases, and,
except as expresssly provided in this Antigenics Consent Agreement, Financier
shall not have any obligation to Sublandlord.

5. Tenant consents to all of the terms and conditions of this Antigenics Consent
Agreement.

 

2



--------------------------------------------------------------------------------

6. The Sublandlord has not assigned, transferred or hypothecated its interest
under the Leases such that Sublandlord would not have the full right, power and
authority to execute and deliver the within consent.

7. This Antigenics Consent Agreement shall be governed and controlled by and
interpreted under the laws of the Commonwealth of Massachusetts and shall inure
to the benefit of and be binding upon the successors, heirs and assigns of the
Sublandlord, the Tenant and the Financier.

8. Whenever, by the terms of this Agreement, notices are to be given to any
party, such notices shall be in writing and shall be sent by registered or
certified mail, postage pre-paid, return receipt requested, or by a recognized
overnight delivery service such as Federal Express. Any such notice shall be
effective upon delivery, attempted delivery or refusal whichever shall first
occur.

9. Nothing contained herein shall modify, amend or release any of the
obligations of the Tenant under the Leases, and the Tenant shall remain fully
and completely liable and obligated with respect thereto.

10. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original for all purposes.

 

GTC BIOTHERAPEUTICS, INC.,

a Massachusetts corporation

By:   /s/ John B. Green, Jr. Name: John B. Green, Jr.

Title: Senior Vice President, Chief Financial

Officer and Treasurer

GENERAL ELECTRIC CAPITAL

CORPORATION

By:   /s/ Danijela Gjenero Name: DANIJELA GJENERO Title: DULY AUTHORIZED
SIGNATORY ANTIGENICS, INC. By:   /s/ John Cerio Name: John Cerio Title: Vice
President

 

3